EXHIBIT 10.1

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 



 



DISTRIBUTION AND SUPPLY AGREEMENT 

 

This DISTRIBUTION AND SUPPLY AGREEMENT is made and entered into by and between
BIODLOGICS, LLC, a Delaware limited liability company ("BioD"), and Fuse
Medical, INC, a Delaware limited liability company ("Distributor"), dated this
8th day of January, 2015 (the "Effective Date"). BioD and Distributor may be
referred to herein as a "Party" or, collectively, as the "Parties." 

 

WHEREAS, BioD is engaged in the recovery and processing of fetal after-birth
tissue for the production of various wound covering products for clinical use;
and 

 

WHEREAS, BioD desires to supply the products and Distributor desires to obtain
and distribute such products on the terms and conditions set forth herein; and 

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings set forth in Article X hereof. 

 

NOW, THEREFORE, in consideration of the covenants and obligations set forth
herein, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows: 

 

ARTICLE I 

APPOINTMENT

 

1.1 Appointment of Distributor. BioD hereby appoints Distributor, and
Distributor accepts such appointment, as a non-exclusive distributor of the
Products in the Field in the Territory, with the right to promote, market and
distribute the Products on the terms and conditions set forth herein to health
care facilities with which BioD or Distributor has contracted in connection with
the clinical use of the Products. 

 

1.2 Reservation of Rights. Except as expressly provided in this Agreement, no
right, title or interest is granted, whether express or implied, by BioD to
Distributor with respect to any other products or any Intellectual Property of
BioD, and nothing in this Agreement shall be deemed to restrict BioD's right to
exploit technology, know-how, patents or any other Intellectual Property
relating to the Products. The license conferred herein docs not convey any right
to manufacture, modify, duplicate, reproduce or improve any of the Products for
use within or outside the Territory. 

 

1.3 Sales Responsibility. Distributor shall be responsible for Product sales to
customers in the Territory. Pursuant to its appointment as a distributor for the
Products, Distributor agrees to use its best efforts to: 

 

(i) Develop the market for, and promote the sale of, the Products in the
Territory and diligently engage in the marketing, distribution, and sale
thereof; 

 

(ii) Maintain a marketing, sales and distribution presence in the Territory
properly trained to support the distribution of the Products in accordance with
the terms of this Agreement and providing appropriate education and training to
physicians and other medical professionals desiring to use the Products; 

 

(iii) Issue to BioD on or before the first day of each month a rolling three (3)
month non-binding forecast; and 

 

(iv) Attend sales meetings or training sessions (at Distributor's sole expense)
as reasonably requested by BioD from time to time. 

 

  1

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

1.4 Individual Sales Reps. Subject to the terms and conditions of' this
Agreement, Distributor may enter into one or more agreements with individual
sales representatives to assist it in fulfilling its obligations hereunder.
Distributor is responsible for ensuring that each of its sales representatives
are properly trained in connection with the clinical use and promotion of the
Products and that all activities of such sales representatives are in compliance
with all terms and conditions of this Agreement including, without limitation,
all confidentiality obligations set forth in Article VI hereof and all
regulatory requirements set forth in Article VII. Distributor represents and
warrants to BioD that (i) no acts, agreements, proposals or commitments of
Distributor or between Distributor and any such individual sales representative
shall inappropriately or unlawfully interfere with any contractual or other
business relationship between any such sales representative and any other party;
and (ii) neither Distributor nor any of its sales representatives shall use,
share, disseminate or disclose any confidential information or trade secrets of
any other party, including BioD, in violation of any contractual or other
obligation to maintain the confidentiality thereof. 

 

1.5 Subdistributors. Distributor acknowledges and agrees that it does not have
the right to appoint third party subdistributors in connection with the
promotion, distribution and sale of the Products without the prior written
consent of BioD. Distributor is responsible for ensuring that each of its
subdistributors are properly trained in connection with the clinical use and
promotion of the Products and that all activities of such subdistributors are in
compliance with all terms and conditions of this Agreement, including, without
limitation, all confidentiality obligations set forth in Article VI hereof and
all regulatory requirements set forth in Article VII. Distributor represents and
warrants to BioD that (i) no acts, agreements, proposals or commitments of
Distributor or between Distributor and any such subdistributor shall
inappropriately or unlawfully interfere with any contractual or other business
relationship between any such subdistributor and any other party; and (ii)
neither Distributor nor any of its subdistributors shall use, share, disseminate
or disclose any confidential information or trade secrets of any other party,
including BioD, in violation of any contractual or other obligation to maintain
the confidentiality thereof. 

 

1.6 Training, Promotion and Marketing. All training, marketing and promotion
efforts including, without limitation, any Internet marketing or reference to
the Products on Distributor's website, shall be conducted in compliance with all
Laws governing the promotion, marketing, use, sale and distribution of the
Products. BioD shall provide Distributor with a reasonable quantity of its
marketing literature and promotional material for the Products at no cost to
Distributor that Distributor may use and disseminate in connection with its
promotion and sales activities hereunder. The cost of additional marketing
literature and promotional material requested by Distributor shall be charged to
Distributor. Distributor shall submit or arrange to be submitted to BioD for its
written approval prior to release, any training, advertising, public relations
material, technical descriptions or Product claims, whether oral, written or
electronic, prepared by or for Distributor or any customers which discuss,
mention or make reference to the Product or use or bear a BioD trade name, logo
or trademarks (collectively, the "BioD Marks"). Unless approved in advance by
BioD, Distributor shall not promote or market the Product for any use outside
the Field or outside the Territory. Distributor shall not make any false or
misleading representation to customers or others regarding BioD or any Product
or make any claims, statements or representations that are inconsistent with or
broader than the representations made by BioD to Distributor with respect to
each Product. Upon notice from BioD of objections regarding training materials,
marketing literature or promotional materials, Distributor shall discontinue the
use of such literature or material until the Parties mutually agree that they
are acceptable in form and substance. 

 

1.7 Prohibition with respect to Competing Products. Distributor agrees to use
its best efforts in the promotion, marketing, distribution and sale of the
Products in the Territory and further agrees that any effort to promote, market
or distribute any Birth Tissue Products that have not been provided by BioD
would create a conflict of interest with respect to Distributor's obligations
under this Agreement. Accordingly, Distributor represents and warrants to BioD
that it is not engaged in the promotion, marketing, distribution and/or sale of
any Birth Tissue Product, other than those supplied by BioD, and that it shall
not, during the Term of this Agreement, engage in any such activity without
BioD's prior written consent. Notwithstanding the foregoing, Distributor is
currently distributing a competitive Birth Tissue Product. Distributor intends
to use best commercial efforts to transition all of its current clients to BioD
Birth Tissue Product as soon as is commercially feasible (hereinafter known as
the "Transition Plan"). BioD, by initialing this page and executing this
Agreement hereby consents to the Transition Plan. 

 

  2

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

1.8 Territory and Field Restrictions. Distributor shall not directly or
indirectly market, promote, advertise, sell or distribute the Products outside
of either the Field or Territory, and shall refer to BioD all inquiries and
leads related to the Products that are outside of either the Field or the
Territory. Furthermore, Distributor shall not knowingly permit the use by its
end users of the Products outside of either the Field or the Territory.
Distributor shall notify BioD of any such use within ten (10) days of becoming
aware of such use. 

 

1.9 Quota. Distributor's Quotas for the first year of the Initial Term of this
Agreement are set forth on Exhibit E. Distributor agrees to use its best efforts
to meet or exceed its Quotas for each period specified. Failure to meet the
Quotas shall be deemed a material breach of this Agreement. BioD shall establish
annual Quotas at the beginning of each calendar year in consultation with
Distributor. 

 

1.10 Rebate Program. In the event Distributor achieves the yearly sales Quota as
outlined in Exhibit E, BioD shall credit Distributor's account with a rebate
applicable to future purchases, in the amount determined pursuant to Exhibit E. 

 

1.11 Prohibition against Entering Into GPO Contracts. Distributor acknowledges
and agrees that it shall not initiate negotiations with, submit pricing to, or
enter into any contract in connection with the use of the Products with any
group purchasing organization including the federal government without the prior
written consent of BioD. 

 

ARTICLE II

MANUFACTURE AND SUPPLY 

 

2.1 Manufacture and Supply of the Product. Distributor shall obtain the Product
exclusively from BioD for distribution in the Territory during the Term. BioD
shall use commercially reasonable efforts to manufacture or cause to be
manufactured the Products in finished dosage form for delivery to Distributor
hereunder. The Parties acknowledge and agree that BioD may use Third Parties to
perform any of its obligations under this Agreement. 

 

2.2 Exclusive Use of Trademarks. Distributor agrees that it shall promote,
market and distribute the Products only under BioD' s trademarks, service marks,
logos, trade names, labels and/or other marks (hereinafter referred to as the
"Marks") and shall have no right to private label or otherwise alter the Marks. 

 

2.3 Shipping Terms. BioD shall ship Products directly to the end-user per
customer shipping information provided by Distributor. Sales shall be f.o.b.
point of shipment at BioD's designated manufacturing facility. Title and risk of
loss shall pass to Distributor upon delivery of the Products to Federal Express.
Distributor shall pay freight charges from the point of shipment to the point of
delivery in accordance with the following flat rate fees: 

 





Product: 

1-4 Cryo 

Units 

5-10 Cryo 

Units 

Membrane 

FedEx First Overnight 

(Delivery by 8:30 am) 

$195.00 

$249.00 

$130.00 

FedEx Priority Overnight 

(Delivery by 10:30 am) 

$119.00 

$174.00 

$40.00 

FedEx Standard Overnight 

(Delivery by 3:00 pm) 

$99.00 

$150.00 

$30.00 

FedEx Second Day 

N/A 

N/A 

$25.00 

 

  3

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

ARTICLE III

COMMERCIAL TERMS 

 

3.1 Transfer Price for Products. The Transfer Price schedule for Products is set
forth on Exhibit A attached hereto (the "Transfer Prices"). Transfer Prices may
he changed by BioD from time to time in its sole discretion to reflect changed
market conditions; provided, however, in no event may BioD increase such prices:
(i) more frequently than annually; and (ii) by more than 10% in any given
calendar year. The Transfer Prices will remain unchanged in calendar year two of
the Initial Term if Distributor achieves on or above 90% of the yearly sales
Quota, as set forth on Exhibit E. 

 

3.2 Payment Terms. Payment for orders received from Distributor shall be payable
in full within thirty (30) days of Product shipment. All payments due shall be
without set-off or counterclaim unless mutually agreed to in writing. Purchase
orders received from Distributor arc final and binding upon acceptance by BioD.
Distributor acknowledges that the tissue preparation cycle for the Products may
be as long as forty-five (45) days after recovery of the tissue from a qualified
donor and, accordingly, will provide appropriate lead time for the delivery of
Product hereunder. BioD reserves the right to require prepayment of orders (i)
in excess of $15,000; (ii) if Distributor's account is past due; (iii) if
aggregate outstanding invoices payable to BioD exceed $25,000; or (iv) if BioD
otherwise believes a credit risk exists. 

 

3.3 Late Payment Charges. If Distributor fails to make timely payment of any
amounts due hereunder, then in addition to any other right that BioDlogics may
have, Distributor shall pay to BioDlogics a late payment charge at the lower of
1.5% per month or the highest rate permitted by law, compounded daily and
calculated on the basis of the number of days actually elapsed in a 365 day
year, beginning on the due date and ending on the day prior to the day on which
payment is made in full. Interest accruing under this Section shall be due on
demand. The accrual or receipt by either Party of interest under this Section
shall not constitute a waiver by that Party of any right it may otherwise have
to declare a breach of or a default under this Agreement. 

 

3.4 Returns. All Product returns shall be subject to BioD's then current return
policy, a copy of which is set forth on Exhibit D attached hereto. The Parties
agree that Exhibit D shall be updated from time to time to reflect any changes
made to the return policy. 

 

3.5 Exclusive Terms and Conditions. The Parties agree that no purchase order
received shall be effective unless expressly accepted by BioD and that all
purchase orders shall he subject to the terms and conditions of this Agreement
exclusively. Neither the standard terms and conditions of Distributor's purchase
orders nor the standard terms and conditions of BioD acceptance or
acknowledgements shall have effect. 

 

3.6 Taxes. All payments required under this Agreement are exclusive of any
applicable 

 

federal, state and local taxes payable by Distributor. Distributor shall be
responsible for collecting and remitting to the appropriate federal, state or
local authorities any sales, use or other taxes, if any, imposed in connection
with the distribution of Products under this Agreement. 

 

ARTICLE IV

TERM AND TERMINATION 

 

4.1 Term. This Agreement shall begin on the Effective Date and shall continue
until December 31, 2016 unless earlier terminated in accordance with this
Article IV (the "Initial Term"). 

 

4.2 Termination for Cause. Either Party may terminate this Agreement immediately
upon written notice to the other Party in the event: 

 

  4

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

(a) The other Party becomes the subject of a Bankruptcy Event; or

 

(b) A material breach or default by the other Party of any provision of this
Agreement occurs, and such Party fails to remedy such breach or default within
fifteen (15) days after receipt of notice thereof; or 

 

(c) Either Party effects a Change of Control; or 

 

(d) Either Party ceases to actively engage in the business of supplying or
distributing one or more of the Products in the Field or if BioD experiences a
Product shortage and is unable to deliver Product to Distributor for any sixty
(60) day period; or 

 

(e) Any governmental entity or regulatory body determines that one or more of
the Products require pre-market approval by the FDA prior to engaging in the
marketing or sale thereof or otherwise does not meet the criteria to be
regulated as a Section 361 tissue; or 

 

(f) Either Party becomes aware that one or more of the Products infringes upon
an issued United States patent. Any such notice of termination under this
subpart (h) shall include identification of both the infringed patent and the
allegedly infringing Product; or 

 

(g) Distributor fails to achieve 80% of the applicable Quotas for two
consecutive quarters; or 

 

(h) Distributor fails to achieve at least 90% of the annual Quota; or 

 

(i) Either Party elects to terminate pursuant to Section 7.1 hereof; or 

 

(j) BioD elects to terminate pursuant to Section 7.2 hereof. 

 

4.3 Effect of Termination. Upon termination of this Agreement, this Agreement
shall thereafter have no effect, except that (a) the provisions of Articles IV,
V, VI, VII, VIII, and IX shall apply, (b) payment obligations that have accrued
and have been invoiced prior to the date of termination shall remain due and
payable in accordance with the terms of this Agreement, (c) payment obligations
that have accrued but have not been invoiced as of the date of termination shall
be invoiced and paid in full within thirty (30) days of receipt of such invoice,
(d) all rights and licenses granted by BioD to Distributor shall immediately
cease, (e) all rights and licenses granted by Distributor to BioD shall
immediately cease and (f) except as otherwise set forth herein, neither Party
shall be relieved from liability for any breach of any representation, warranty
or agreement hereunder occurring prior to such termination. 

 

ARTICLE V

DISPUTE RESOLUTION 

 

5.1 Negotiation and Escalation. If any controversy or claim arises relating to
this Agreement, the Parties will attempt in good faith to negotiate a solution
to their differences. If the representatives of the Parties primarily involved
in the controversy or claim cannot resolve the dispute, then such controversy or
claim shall be escalated to the presidents of BioD and Distributor. If
negotiation does not result in a resolution within thirty (30) days of when one
Party first notifies the other of the controversy or claim, either Party may
elect to pursue arbitration under Section 5.2. 

 

5.2 Arbitration. Any controversy or claim between the Parties arising out of or
relating to this Agreement or a breach thereof which cannot be resolved by
negotiation pursuant to Section 5.1 will be resolved by binding arbitration
administered by the American Arbitration Association (the "AAA") under this
Section 5.2 and the AAA's then-current Commercial Arbitration Rules. If any part
of this Section 5.2 is held to be unenforceable, it will be severed and will not
affect either the duty to arbitrate or any other part of this Section 5.2. The
arbitration will be held in Atlanta, Georgia, before a sole disinterested
arbitrator who is a former federal or state trial court judge experienced in
handling commercial disputes. The arbitrator shall be appointed jointly by the
Parties hereto within thirty (30) days following the date on which the
arbitration is instituted. If the Parties are unable to agree upon the
arbitrator within such thirty (30) day period, the arbitrator shall be appointed
in accordance with the AAA's rules for the appointment of an arbitrator from the
AAA panel. The award of the arbitrator shall be final and binding upon the
Parties and judgment on the award may be entered in any court having
jurisdiction thereof. The arbitrator will not have the power to award punitive
or exemplary damages, or any damages excluded by, or in excess of, any damage
limitations expressed in this Agreement; provided, however, the Arbitrator may,
upon evaluating the entirety of the controversy or claim, award reasonable
attorney's fees and the cost associated with the arbitration to the prevailing
party. Issues of arbitrability will be determined by the Arbitrator in
accordance solely with the federal substantive and procedural laws relating to
arbitration; in all other respects, the arbitrator will be obligated to apply
and follow the substantive law of the State of Delaware. 

 

  5

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

5.3 Equitable Relief. Notwithstanding the provisions of Sections 5.1 and 5.2
above, either of the Parties may seek from a court of competent jurisdiction any
interim or provisional equitable relief necessary to protect the rights or
property of such Party without the necessity of proving actual damages or
posting of bond or any other security. 

 

ARTICLE VI

CONFIDENTIALITY 

 

6.1 Confidentiality Obligations. Except as permitted elsewhere under this
Agreement, each Party shall (a) receive and maintain the Confidential
Information of the other Party in strict confidence, (b) not disclose such
Confidential Information to any Third Parties and (c) promptly notify the
disclosing Party upon learning of any Law, rule, regulation or court order that
purports to compel disclosure of any Confidential Information of the disclosing
Party and to reasonably cooperate with the disclosing Party in the exercise of
the disclosing Party's right to protect the confidentiality of such Confidential
Information. Neither Party hereto shall use all or any part of the Confidential
Information of the other Party for any purpose other than to perform its
obligations under this Agreement. Each Party shall ensure that its employees,
representatives and agents comply with this provision. 

 

6.2 Exclusions. Nothing contained herein shall prevent a Party from disclosing
Confidential Information pursuant to any Law, provided, that such Party complies
with the notice provisions of Section 6.1(c) to the extent permissible under
Law. Such disclosure shall not alter the status of such information hereunder
for all other purposes as Confidential Information. 

 

6.3 Termination. Upon termination of this Agreement, all Confidential
Information shall be returned to the disclosing Party or destroyed unless
otherwise specified or permitted elsewhere under this Agreement. The
confidentiality obligations contained in this Article VI shall survive
termination of this Agreement for a period of three (3) years. 

 

6.4 Injunction. Each Party acknowledges and agrees that the provisions of this
Article VI are reasonable and necessary to protect the other Party's interests
in its Confidential Information, that any breach of the provisions of this
Article VI may result in irreparable harm to such other Party and that the
remedy at law for such breach may be inadequate. Accordingly, in the event of
any breach or threatened breach of the provisions of this Article VI by a Party
hereto, the other Party, in addition to any other relief available to it at law,
in equity or otherwise, shall be entitled to seek temporary and permanent
injunctive relief restraining the breaching Party from engaging in or continuing
any conduct that would constitute a breach of this Article VI, without the
necessity of proving actual damages or posting a bond or other security. 

 

6.5 Publicity. Except as may be required by Laws (including those arising under
any securities laws), neither Party will originate any publicity, news release
or other public announcement, written or oral, whether to the public press or
otherwise, concerning the relationship between the Parties or the transactions
described in this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. In the event
disclosure is required by Law, then the Party required to so disclose such
information shall, to the extent possible, provide to the other Party for its
approval (such approval not to be unreasonably withheld) a written copy of such
public announcement at least five (5) Business Days prior to disclosure.
Notwithstanding the foregoing, either Party shall have the right to make a press
release with respect to its entering into this Agreement, provided, that such
Party provides to the other Party a copy of the proposed press release no less
than five (5) Business Days prior to its proposed release and that the contents
of such press release shall be subject to the other Party's consent, which
consent shall not be unreasonably delayed or withheld. 

 

  6

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

ARTICLE VII

REGULATORY COMPLIANCE 

 

7.1 Regulation Under 21 C.F.R. Part 1271. The Products have been developed to be
regulated under 21 C.F.R. Part 1271 as human cellular and tissue based products.
TO THE EXTENT REQUIRED BY LAW, IF DISTRIBUTOR TAKES PHYSICAL POSSESSION AND/OR
WAREHOUSES THE PRODUCT, Distributor shall obtain and maintain at its expense
appropriate registration as a tissue bank or distributor of human cellular and
tissue based products and follow all regulations pertaining to 21 C.F.R. Part
1271. In the event of changes in Laws, the Parties shall cooperate to determine
what actions, if any, are required to meet any new Laws and shall negotiate in
good faith changes to this Agreement. In the event that the Parties fail to
agree upon the terms of an amendment to this Agreement within a commercially
reasonable time to comply with changes in Laws, either Party shall have the
right to terminate this Agreement. 

 

7.2 Compliance with American Association of Tissue Banks Standards. Both Parties
agree to comply with all standards or procedure and operation required by the
American Association of Tissue Banks, whether or not accredited by the American
Association of Tissue Banks. During the Term of this Agreement, if BioD
determines that Distributor will not comply with the American Association of
Tissue Banks standards, after giving reasonable time to comply with said
standards, BioD shall have the right to terminate this Agreement. 

 

7.3 Complaints. BioD and Distributor shall each provide the other with written
notification of any complaint or adverse claim related to any Product within
five (5) working days of such party's receipt of such complaint or claim. Each
Party agrees to provide reasonable assistance and cooperation to the other Party
in the investigation and resolution of any such complaint or claim. BioD shall
have final authority for all communications with Distributors and end-users. 

 

7.4 Recall. In the event BioD believes that it may be necessary to conduct a
recall, field correction, market withdrawal, stock recovery, or other similar
action with respect to any Product (a "Recall"), BioD shall have sole authority
with respect to such Recall and the Parties shall work together to safely and
effectively conduct such Recall as quickly and efficiently as possible. The
costs of any such Recall shall be allocated between the Parties in proportion to
their relative responsibility for such Recall. 

 

ARTICLE VIII

LIMITATION OF LIABILITY 

 

8.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
BIOD HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PRODUCT, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE AND NON- INFRINGEMENT. 

 

8.2 Limitation of Liability. NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES ARISING OUT OF OR
RELATED TO THIS AGREEMENT, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. IN NO EVENT SHALL BIOD'S LIABILITY FOR DAMAGES UNDER THIS
AGREEMENT EXCEED THE TOTAL CASH CONSIDERATION PAYABLE TO DISTRIBUTOR PURSUANT TO
SECTION 3.1 HEREOF. 

 

  7

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

8.3 Essential Part of Bargain. The Parties acknowledge that the disclaimers and
limitations set forth in this Article VIII are an essential element of this
Agreement between the Parties and that the Parties would not have entered into
this Agreement without such disclaimers and limitations. 

 

8.4 Insurance. During the term of this Agreement each of the Parties shall
obtain and maintain, at its sole cost and expense, such insurance as is
reasonable and customary in the industry for companies of comparable size and
activity. 

 

ARTICLE IX

FORCE MAJEURE 

 

9.1 Performance Delay. The performance of a Party impacted by a Force Majeure
Event, other than the satisfaction or payment obligations that have accrued
under this Agreement, is delayed, without liability, for the duration of a Force
Majeure Event. 

 

9.2 Notice. The Party whose performance is affected by a Force Majeure Event
(the "Affected Party") shall give prompt notice to the other Party stating the
details and expected duration of the event. Once notice is given of a Force
Majeure Event, the Parties shall keep each other appraised of the situation
until the force Majeure Event terminates or this Agreement is terminated,
whichever occurs first. If the performance of the Affected Party does not resume
within six (6) months of the occurrence of a Force Majeure Event, the other
Party shall have the right to terminate this Agreement without penalty. Each
Party has full management discretion in dealing with its own labor issues. 

 

9.3 No Additional Obligation. Notwithstanding Section 9.2, BioD shall have no
obligation to obtain Product from a Third Party in order to replace BioD's
excused contractual shortfall. 

 

ARTICLE X

DEFINITIONS 

 

10.1 "Affected Party" shall have the meaning ascribed thereto in Section 9.2. 

 

10.2 "Affiliate" shall mean, when used with reference to a Party, any individual
or entity directly or indirectly controlling, controlled by or under common
control with such Party. For purposes of this definition, "control" means (a)
the direct or indirect ownership of at least 50% of the outstanding voting
securities of an entity, (b) the right to control the policy decisions of such
entity or (c) has the power to elect or appoint at least 50% of the members of
the governing body of the entity. 

 

10.3 "Agreement" shall mean this Distribution and Supply Agreement including its
Exhibits attached hereto as such may be amended from time to time. 

 

10.4 "Bankruptcy Event" shall mean the person or entity in question becomes
insolvent, or voluntary or involuntary proceedings by or against such person or
entity are instituted in bankruptcy or under any insolvency law, or a receiver
or custodian is appointed for such person or entity, or proceedings are
instituted by or against such person or entity for corporate reorganization or
the dissolution or such person or entity, which proceedings, if involuntary,
shall not have been dismissed within sixty (60) days after the date of filing,
or such person or entity makes an assignment for the benefit of its creditors,
or substantially all of the assets of such person or entity are seized or
attached and not released within sixty (60) days thereafter. 

 

  8

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

10.5 "Birth Tissue Product" shall mean any product derived, in whole or in part
(whether membrane, fluid, tissue or cells), from human amnion, chorion,
placental membrane, wharton’s jelly, umbilical cord, other afterbirth or human
fetal material. 

 

10.6 "Business Day" shall mean any day that is not a Saturday, Sunday or United
States federal holiday. 

 

10.7 "Change of Control" means and includes the occurrence of any one of the
following events by Distributor, BioD or their parent entity: (a) the
consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the company (a
"Reorganization"), or (b) the sale or other disposition of all or substantially
all of the company's assets, or a majority of the company's capital stock or
member units (a "Sale"), or (c) the acquisition of assets, stock or member units
of another corporation (an "Acquisition"), unless immediately following such
Reorganization, Sale or Acquisition all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
company capital stock or member units and outstanding company voting securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of (i) the then outstanding shares of
capital stock or member units, and (ii) the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Reorganization, Sale or
Acquisition. 

 

10.8 "Confidential Information" shall mean all proprietary and confidential
information of a Party, including, without limitation, trade secrets, technical
information, business information, sales information, customer and potential
customer lists and identities, product sales plans, sublicense agreements,
inventions, developments, discoveries, software, know-how, methods, techniques,
formulae, data, processes and other trade secrets and proprietary ideas, whether
or not protectable under patent, trademark, copyright or other areas of law,
that the other Party has access to or receives but does not include information
that (a) is or becomes publicly available through no fault of the receiving
Party, (b) was already known to the receiving Party at the time it was disclosed
to the receiving Party, as evidenced by written records of the receiving Party,
or (c) is received from a Third Party who is under no obligation of
confidentiality to the disclosing Party. For the avoidance of doubt, information
concerning any Product and know-how associated therewith, including, but not
limited to, composition of any Product, methods of handling and storing of any
Product, and methods of delivering any Product to patients shall be considered
the Confidential Information of BioD. 

 

10.9 "FDA" shall mean the United States Food and Drug Administration of the
United States Department of Health and Human Services and any successor agency
or entity that may be established hereafter. 

 

10.10 "FDCA" shall mean the Federal Food, Drug and Cosmetic Act (21 U.S. C.
section 301 et seq.), as amended from time to time and any successor acts,
together with any rules and regulations or national laws promulgated
thereunder. 

 

10.11 "Field'' shall mean the homologous use of the Products as a wound covering
in those clinical specialties set forth on Exhibit B attached hereto . The
Parties agree that BioD may, from time to time, reduce or expand the clinical
specialties included in the field by providing not less than thirty (30) days
written notice thereof to Distributor. The Parties further agree that the field
shall not include physician office call points for ENT, sports medicine, general
surgery, plastics and cosmetics, dental, or urology procedures without the prior
written consent of BioD. 

 

10.12 "Force Majeure Event" shall mean any event beyond the reasonable control
of the Party affected by such circumstance, including, but not limited to, an
act of God, delay or loss in transportation, fire, flood, earthquake, storm,
war, riot, revolt, act of a public enemy, embargo, explosion, civil commotion,
strike, labor dispute, loss or shortage of power, impossibility of obtaining or
shortage in supply of raw materials or finished Product, or any adverse
determination with respect to any law, rule, regulation, or order, or any other
action by any Third Party, public authority or regulatory body that prohibits or
materially impairs either Party from performing its obligations under this
Agreement. 

 

  9

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

10.13 "Governmental Authority" shall mean any applicable domestic federal,
state, municipal, local, territorial or other governmental department,
regulatory authority, judicial or administrative body, including, but not
limited to, the FDA. 

 

10.14 "Intellectual Property" shall mean any and all trade secrets, patents,
copyrights, trademarks, service marks, trade names, domain names, trade dress,
URLs, brand features, know-how and similar rights of any type under the laws of
any applicable Governmental Authority, including, without limitation, all
applications and registrations relating to any of the foregoing. 

 

10.15 "Law" or "Laws" shall mean any applicable declaration, decree, directive,
legislative enactment, statute, law, order, ordinance, regulation, rule or other
binding restriction of or by any Governmental Authority, as amended from time to
time, including, but not limited to, the FDCA. 

 

10.16 "Notice" shall have the meaning ascribed thereto in Section 11.5. 

 

10.17 "Product" or "Products" shall mean the human placental derived products
described on Exhibit A attached hereto. The Parties agree that BioD may, from
time to time, change or amend Exhibit A to expand or reduce the Products
available to Distributor hereunder, or the sizes of such Products, by providing
not less than fifteen (15) days written notice thereof to Distributor and
substituting a new Exhibit A to this Agreement. 

 

10.18 "Product Samples" shall mean those human placental derived products
described on Exhibit A attached hereto which are intended for human
transplantation and provided to physicians and/or end-users on a no-charge
basis. 

 

10.19 "Quota" shall mean the Distributor order level relating to the specific
Product, Territory or Field as set forth in Exhibit E attached hereto for the
calendar years stated. 

 

10.20 "Transfer Prices" shall have the meaning ascribed thereto in Section 3.1. 

 

10.21 "Term" shall have the meaning ascribed thereto in Section 4.1. 

 

10.22 "Territory'' shall mean the geographic areas or metropolitan statistical
service areas set forth on Exhibit C attached hereto. The Parties agree that
BioD may, from time to time, reduce or expand the geographic area where
Distributor has a right to promote and sell the Products by providing not less
than thirty (30) days written notice thereof and substituting a new Exhibit C
and Exhibit E to this Agreement. 

 

10.23 "Third Party" shall mean any individual or entity other than a Party or an
Affiliate of a Party. 

 

ARTICLE XI

MISCELLANEOUS 

 

11.1 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of Delaware, without regard to its conflicts of law
provisions. 

 

11.2 No Assignment. Except as otherwise set forth herein, Distributor shall not
transfer, assign or cede any rights or delegate any obligations hereunder, in
whole or in part, whether voluntarily or by operation of law, without the prior
written consent of BioD, which consent may be withheld at BioD's reasonable
business discretion. BioD may transfer this Agreement without prior written
consent of Distributor to an Affiliate or in connection with a merger or sale of
all or substantially all of the stock or assets of BioD relating to this
Agreement. The obligations of the Parties hereunder shall be binding upon their
respective permitted successors. 

 

  10

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

11.3 Disparaging Remarks. Neither Party shall make any disparaging remarks
regarding the other Party under any circumstances. 

 

11.4 Independent Contractors. In connection with this Agreement, each Party is
an independent contractor. This Agreement does not, and shall not be construed
to, create an employer-employee, agency, joint venture or partnership
relationship between the Parties. Neither Party shall have any authority to act
for or to bind the other Party in any way, to alter any of the terms or
conditions of any of the other Party's standard forms of invoices, sales
agreements, warranties or otherwise, or to warrant or to execute agreements on
behalf of the other or to represent that it is in any way responsible for the
acts, debts, liabilities or omissions of the other Party. BioD reserves the
right to accept or reject any order or to enter into, modify, rescind or decline
to enter into any agreement or arrangement with respect to sales of the Products
on such terms and conditions as it deems advisable in its sole and absolute
discretion. 

 

11.5 Notices. All notices, reports, payments and other communications required
or permitted to be given under this Agreement (each, a "Notice") shall be in
writing and shall be given either by personal delivery against a signed receipt,
certified mail confirmed by return receipt, or by express delivery using a
nationally recognized overnight courier service. All Notices shall be properly
addressed as follows, or to such other addresses as may be specified in a Notice
given hereunder: 

 

If to BioD: 

 

BioD, LLC 

Renaissance Center 

1715 Aaron Brenner Drive, Suite 204 

Memphis, TN 38120 

Attention: General Counsel 

 

If to Distributor:

 

Fuse Medical, INC 

4770 Bryant Irvin Court 

Suite 300 

Fort Worth, TX 76107 

Attention: Alan Meeker 

 

A Notice shall be deemed to be effective upon personal delivery or, if sent via
overnight delivery, upon receipt thereof. 

 

11.6 Amendment or Modification. No amendment, modification or waiver of any of
the provisions of this Agreement shall be effective unless in writing and signed
by the Parties. 

 

11.7 Entire Agreement. This Agreement and the exhibits attached hereto sets out
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersedes all prior agreements, proposals, arrangements and
communications, whether oral or written, with respect to the subject matter
hereof. In the event that there is a conflict between the Exhibits and the
Agreement, the terms of the Agreement shall govern followed by those of the
Exhibits. 

 

11.8 Severability. If any provision of this Agreement is held by a tribunal of
competent jurisdiction to be illegal, invalid or otherwise unenforceable in any
jurisdiction, then to the fullest extent permitted by law (a) the same shall not
affect the other provisions of this Agreement, (b) such provision shall be
deemed modified to the extent necessary in the tribunal's opinion to render such
provision enforceable, and the rights and obligations of the Parties shall be
construed and enforced accordingly, preserving to the fullest extent the intent
and agreements of the Parties set forth herein and (c) such finding of
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. 

 

  11

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

11.9 No Waiver. Failure to enforce any term of this Agreement is not a waiver of
future enforcement of that or any other term. No term or provision of this
Agreement will be deemed waived and no breach excused unless such waiver or
excuse is in writing and signed by the Party against whom enforcement or such
waiver or excuse is sought. 

 

11.10 No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer benefits, rights or remedies unto any person or entity other than the
Parties and their permitted successors and assigns. 

 

11.11 Non-Solicitation. During the Term and for one year thereafter, Distributor
agrees that it shall not, directly or indirectly, induce, solicit, recruit, or
engage any employee, consultant, agent or distributor of BioD or any or its
Affiliates with whom it has come in contact in conducting activities under this
Agreement for the purpose of (a) being employed by or working for, with, or on
behalf of Distributor or any other party, or (b) interfering with or terminating
his or her employment or other relationship with BioD, for any purpose or no
purpose; provided, however, that the foregoing provisions shall not apply to (i)
general advertisement or solicitation program that is not specifically targeted
at such persons or (ii) the solicitation of any employee more than one year
after such time as such employee's employment has been terminated by BioD or its
Affiliate. Distributor further agrees that during the Term and for one year
thereafter, it shall not, directly or indirectly, take, attempt to take or
otherwise interfere with any business relationship or customer of BioD with
which Distributor has had contact pursuant to Distributor's obligations
hereunder. 

 

11.12 Headings. The headings appearing at the beginning of the Sections
contained in this Agreement have been inserted for identification and reference
purposes only and shall not be used to determine the construction or
interpretation of this Agreement. The nomenclature of the defined terms in this
Agreement shall only be used for the construction of this Agreement and are not
to be used for any other purpose, including, but not limited to, interpretation
for accounting purposes. 

 

11.13 Execution in Counterparts, Facsimiles. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. This Agreement
shall become binding when any one or more counterparts hereof; individually or
taken together, bear the signatures of both Parties hereto. For the purposes
hereof, a facsimile copy of this Agreement, including the signature pages
hereto, shall be deemed an original. 

 

IN WITNESS WHEREOF, the Parties to the Agreement by their duly authorized
representatives have executed this Agreement as of the date first written
above. 

 

BIODLOGICS, LLC

FUSE MEDICAL, INC 

 

 

 

 

 

/s/ Russ Olsen

 

 

/s/ D. Alan Meeker  

 

Name:

Russ Olsen

 

Name:

D. Alan Meeker

 

Title:

CEO

 

Title:

CEO 

 

Date:

January 8, 2015

Date:

January 8, 2015 



 



  12

 





 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 



EXHIBIT A

Products &Transfer Prices 

 

BioDFenceÒ - Resorbable Adhesion Barrier 

 



BioD Part# 

Size (cm2) 

Transfer Price 

Recommended 

Minimum Price 

Recommended 

List Price 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

BioDDryFlexÒ - Resorbable Adhesion Barrier 

(Sterile Packaged DRY with BioD's DRYFLEXprocessing Technology) 

 



BioD Part# 

Size 

Transfer Price 

Recommended 

Minimum Price 

Recommended 

List Price 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

BioDFactorÒ - Viable Tissue Matrix 

 



BioD Part# 

Size 

Transfer Price 

Recommended 

Minimum Price 

Recommended 

List Price 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

BioDRestoreTM- Elemental Tissue Matrix 

 



BioD Part# 

Size 

Transfer Price 

Recommended 

Minimum Price 

Recommended 

List Price 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

  13

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 



EXHIBIT B 

 

Field

 

All Medical Fields* 

 

*Notwithstanding the forgoing, Fuse may not sell BioD products set forth in
Exhibit A to treat dermal wounds. 

 

  14

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 



EXHIBIT C 

 

Territory

 

United States of America 

 

  15

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 



EXHIBIT D 

 

Product Return Policy 

 

No products may be returned to BioD unless a Return Authorization (RA) number
has been issued. Returned product without an RA number is considered
unauthorized and may need to be rerouted back to the shipper. 

 

RA numbers are obtained by contacting the Customer Service department and at a
minimum, the RA number should be printed on the outside of the return
packaging. 

 

Customer Service

Hours of Operation: 6:00AM CST -6:00PM CST

Toll Free - 1-877-675-4149

Fax - 901-417-7871

Email: contact@biodllc.com

 

Cryopreserved Tissue Products 

 

1. In order to maintain strict quality control protocols, cryopreserved tissue
products may not be returned. 

 

2. Claims for order discrepancies or product outer package damage during
shipment must be reported within one (1) day of receipt to be eligible for
credit. 

 

3. If the scheduled procedure for which the product was to be used is cancelled,
BioD may, at its sole discretion, accept the return of the product. The product
must be returned in the original shipping container unopened and prior to the
packaging expiration noted on the container. All authorized returns must be
shipped freight prepaid. 

 

All Other Tissue Products 

 

Shipment Error I Order Discrepancy 

 

1. Claims for order shipment errors/order discrepancies must be reported within
five (5) days of receipt to be eligible for return for full credit. 

 

2. Claims for shipment errors/order discrepancies reported between six (6) and
thirty (30) days of receipt will be eligible for return and subject to a
restocking charge of 25% of the price of the tissue. 

 

3. Claims for shipment errors/order discrepancies reported after thirty (30)
days of receipt will not be eligible for return. 

 

Product Outer Package Damage During Shipment 

 

1. Claims for packaging damage must be reported within five (5) days of receipt
to be eligible for return for full credit. 

 

2. Claims for packaging damage reported between six (6) and thirty (30) days of
receipt will be eligible for return and subject to a restocking charge of 25% of
the price of the tissue. 

 

3. Claims for packaging damage reported after thirty (30) days of receipt will
not be eligible for return. 

 

All Other Return Claims 

 

1. Return requests received within five (5) days of receipt and in resalable
condition are eligible for return and will receive full credit. Freight charges
will not be credited. 

 

2. Return requests received between six (6) and thirty (30) days of receipt and
in resalable condition are eligible for return and subject to a restocking
charge of 25% of the price of the tissue. Freight charges will not be credited. 

 

3. Return requests received after thirty (30) days of receipt are not eligible
for return. 

 

4. All products must be returned in the original packaging. Credit will not be
issued for any product returned in an opened package or if the original
packaging has been altered. 

 

5. All authorized returns must be shipped freight prepaid. 

 

Shipping 

 

All authorized returns for BioD products must be shipped to: 

 

BioDlogics, LLC 

Attn: Returns Department 

7740A Trinity Road, Suite 107 

Cordova, TN 38018

 

  16

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “**” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

EXHIBIT E 

 

Quota 

 





Q1 2015 

Q2 2015 

Q3 2015 

Q4 2015 

15K

25K

30K

35K

 



 

2016 Quota TBD 

 

 

 

17

--------------------------------------------------------------------------------